UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4538
MICHAEL A. GINDRAW,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Anderson.
                Margaret B. Seymour, District Judge.
                             (CR-01-661)

                  Submitted: November 21, 2002

                      Decided: December 2, 2002

Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Benjamin T. Stepp, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Isaac Louis Johnson, Jr., OFFICE OF
THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. GINDRAW
                               OPINION

PER CURIAM:

   Michael Gindraw appeals his conviction and sentence imposed by
the district court following his guilty plea to possession of marijuana
with intent to distribute pursuant to 21 U.S.C. § 841(a)(1) (2000).
Counsel has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967). Additionally, Gindraw has filed a pro se supplemen-
tal brief and a motion for appointment of new counsel. Finding no
reversible error, we affirm.

  On appeal, Gindraw contends his Fed. R. Crim. P. 11 plea hearing
was inadequate. In light of the district court’s thorough plea colloquy,
we find this argument to be without merit.

   Gindraw also contends the district court erred in calculating his
sentencing guidelines range. We find no error in the district court’s
calculations. Gindraw further contests the extent of the district court’s
downward departure and the choice of a sentence within the guide-
lines range. However, neither the extent of the district court’s depar-
ture nor the district court’s imposition of a sentence within a properly
calculated range are reviewable by this court. See United States v.
Hill, 70 F.3d 321, 324-25 (4th Cir. 1995); United States v. Porter, 909
F.2d 789, 794 (4th Cir. 1990).

   Gindraw next contends the district court failed to address his objec-
tions to the presentencing report. A review of the record shows the
district court did, in fact, resolve Gindraw’s objections. Gindraw also
contends he was detained too long prior to his arraignment. However,
by pleading guilty, Gindraw has waived any claims with respect to
antecedent non-jurisdictional defects. See United States v. Willis, 992
F.2d 489, 490 (4th Cir. 1993); Tollett v. Henderson, 411 U.S. 258,
267 (1973).

   Pursuant to Anders, we have reviewed the record and find no error.
Accordingly, we affirm Gindraw’s sentence and conviction. We deny
Gindraw’s motion for appointment of new counsel. This court
requires that counsel inform his client, in writing, of his right to peti-
                     UNITED STATES v. GINDRAW                       3
tion the Supreme Court of the United States for further review. If the
client requests that a petition be filed, but counsel believes such a
petition would be frivolous, then counsel may move in this court for
leave to withdraw from representation. Counsel’s motion must state
that a copy thereof was served on the client. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                         AFFIRMED